Citation Nr: 1131488	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-32 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The Veteran had active military service in the United States Army from June 1966 to June 1969.  He was awarded the Purple Heart Medal and Combat Infantryman's Badge. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO granted service connection for PTSD; an initial 30 percent disability rating was assigned, effective September 11, 2006--the date VA received the Veteran's initial claim for compensation for the above-cited disability.  The Veteran appealed the RO's February 2007 rating action to the Board. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional substantive development is necessary prior to appellate review of the initial evaluation claim on appeal.

The Veteran seeks an initial disability rating in excess of 30 percent for his PTSD.  By the appealed February 2007 rating action, the RO granted service connection for PTSD; an initial 30 percent rating was assigned, effective September 11, 2006.  The RO based its decision, in part, on an October 2006 VA psychiatric examination report.  A review of that report shows that a mental status evaluation of the Veteran was essentially within normal limits with the exception of some anxiety and depressive-type symptoms that stemmed from his Vietnam memories.  However, when the Veteran was seen at the Vet Center in October 2007, he demonstrated an increase in severity of his PTSD-related symptoms as evidenced by an increase in anger and isolative-type behavior, impaired judgment, and an inappropriate affect.  (See October 2007 report, prepared by the Vet Center).  Conversely, when the Veteran returned to the Vet Center in March 2008, as well as when he was seen at a VA outpatient clinic in May 2008, he appeared to have mild PTSD symptoms.  For example, a March 2008 Vet Center report shows that the Veteran was active in his community and not on any psychiatric medication.  He described his PTSD symptoms as "manageable."  He stated that he would call if his status changed.  His file was closed.  When seen at a VA clinic in May 2008, the Veteran stated that he did not wish to seek treatment for his PTSD, but that he rather deal with it on his own.  In light of the October 2007 Vet Center reports reflecting an increase in severity of the Veteran's PTSD symptoms, albeit for a brief time, the Veteran's representative requested that the Veteran be reexamined to determine the current severity of his PTSD.  The Veteran's representative maintained that the fact that the Veteran has chosen not to seek treatment for his PTSD and to deal with it on his own terms, did not equate to him refusing treatment.  (See Veteran's representative's written argument to VA, pages (pgs.) 1, 2)).  

In view of the foregoing and in viewing the evidence in the light most favorable to the Veteran, the Board finds that a new VA psychiatric examination is required to assess the current level of severity of the Veteran's service-connected PTSD.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Schedule the Veteran for a psychiatric examination to be conducted by an appropriately qualified examiner.  The following considerations will govern the examination:

a. The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of the claims file, the medical records obtained and a copy of this remand.

b. The examiner must respond fully to the following inquiries, and provide the medical basis or bases for any conclusions reached:

What is the severity of the Veteran's PTSD, with respect to the existence and extent (or frequency, as appropriate) of:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score representing the level of impairment due to the Veteran's PTSD.

The examiner must comment upon the impact of the Veteran's PTSD on his employability. 

2. Notify the Veteran that it is his responsibility to report for the scheduled psychiatric examination and to cooperate in the development of his claim of entitlement to an initial disability rating in excess of 30 percent for PTSD.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reviewer report and examination report.  If any report does not include responses to directive 1, the report must be returned to the examiner for corrective action.

4. Re-adjudicate the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for PTSD with consideration of whether staged rating(s) are appropriate in accordance with Fenderson v. West, 12 Vet. App 119 (1999).  

If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the initial evaluation issue currently on appeal.  An appropriate period of time should be allowed for response.

The purpose of this remand is to assist the Veteran with the substantive development of his initial evaluation claim.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


